Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claim 7 as presented depends upon cancelled claim 6.  As such, “the cooling circuit in accordance with claim 6” recited in line 1 of claim 7 lacks antecedent basis and it cannot be established what structure or features are or are not required of this claimed cooling circuit.  As such, the scope of dependent claim 7 cannot be positively determined and the claim is therefore rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 7 is interpreted as depending upon claim 1, the immediately preceding independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0203304 A1 to Sato et al. in view of US Publication No. 2006/0242985 A1 to Leck et al. and US Publication No. 2009/0191073 A1 to Kopecek et al.

    PNG
    media_image1.png
    388
    510
    media_image1.png
    Greyscale

Sato teaches limitations from claim 1 in fig. 1, shown above, a cooling circuit comprising a refrigerant compressor (3) incorporating a suction port (connected to the evaporator 8) and a pressure chamber (the interior of the compressor 3, including the intake and discharge chambers 305 and 303 and the cylinder 301) incorporating a pressure port (connecting to the oil separator 4 and condenser 5), a condenser (5) which is arranged in the cooling circuit downstream of the pressure port (as shown in fig. 1), a fluid collecting chamber (liquid receiver 6) in which a refrigerant reservoir of refrigerant is formed, an evaporator (8) located in the cooling circuit between the condenser (5) and the suction port (305), a feeder (the bypass arrangement of fig. 1, including the passage 
Sato does not teach the housing being “a pressure-tight closed housing” with only its inlet and outlet ports as access points, or the pump element being “a rotary pump element” rotating about an axis an “driven by an electromagnetic or magnetic force that is effective through the pressure-tight closed housing”.  Leck teaches in ¶ 28, a vapor compression refrigeration system having a compressor which may be a rotary or specifically a centrifugal compressor and teaches in ¶¶ 51 and 53 the compressor having a rotating shaft for driving a rotating impeller of the compressor, and the shaft being separated from a rotating turbine shaft and coupled by means of a rotary magnetic coupling device which transmits rotational motion without direct contact without requiring an opening in the compressor for the shaft.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the magnetically driven rotary compressor element of Leck because the use of such a coupling “improves the reliability and safety aspects of such machines because seals [around ports for physical connections] are prone to deterioration over time and cause leaks” as taught by Leck in ¶ 53.

    PNG
    media_image2.png
    554
    470
    media_image2.png
    Greyscale

Neither Sato nor Leck teaches explicitly that the housing is “pressure-tight”. Kopecek teaches in fig. 11, shown above, a pump including a pumping chamber having a magnetically driven pump element (310) caused to move within the pump chamber by magnetic actuators effective through the walls of the housing (¶ 30), the pumping chamber disposed within the hermetically sealed housing (300) of the pump (¶ 33).  It would have been obvious to one of ordinary skill in the art at the time the application was field to modify Sato as modified by Leck with the pump housing structure of Kopecek in order to prevent fluids pumped by the pump of Sato escaping to the atmosphere such as through an opening for a non-magnetic piston as taught in ¶ 33 of Kopecek and ¶ 53 of 

Sato teaches limitations from claim 8, the cooling circuit in accordance with claim 1, wherein the pump (11) is controlled by a refrigerant supply controller (as taught in ¶ 75, the flow of refrigerant through the pump is controlled “by the rotation speed control of the liquid pump 11”.) 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, Leck, and Kopecek as applied to claims 1 above, and further in view of US Patent No. 7,780,425 B2 to Kreuter et al.

Regarding claim 7, Sato does not teach the rotary pump element being a gear wheel of a gear pump.  Kreuter teaches in col. 3, lines 1-11 a refrigeration system including a gear pump for a cooling circulated by a compressor of the system, the gear pump including a number of rotating toothed wheels as taught in claim 7.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the gear pump construction of Kreuter because gear pumps are well known and understood in the art to be simple, effective, and reliable means for pumping fluid that are easily controlled for flow rate as it varies directly with pump speed and are thus well suited for the rotation speed control taught by Sato in ¶ 75.

s 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US Patent No. 3,848,422 to Schibbye.

Sato teaches limitations from claim 9 in fig. 1, shown above, a cooling circuit comprising a refrigerant compressor (3) incorporating a suction port (connected to the evaporator 8) and a pressure chamber (the interior of the compressor 3, including the intake and discharge chambers 305 and 303 and the cylinder 301) incorporating a pressure port (connecting to the oil separator 4 and condenser 5), a condenser (5) which is arranged in the cooling circuit downstream of the pressure port (as shown in fig. 1), a fluid collecting chamber (liquid receiver 6) in which a refrigerant reservoir of refrigerant is formed, an evaporator (8) located in the cooling circuit between the condenser (5) and the suction port (305), a feeder (the arrangement of pipes “feeding” refrigerant out of the reservoir, including both passages 2 and 9) comprising a feed line (the piping arrangement between the receiver 6 and the compressor 3, including the branching path 9 and pump 11 disposed thereon) which is connected at one side to the refrigerant reservoir (6 as shown in fig. 1) and to the pressure chamber (of the compressor 3) an other side and which serves for supplying refrigerant from the refrigerant reservoir (6) to the pressure chamber (of the compressor 3) and which incorporates a pump (11) for the refrigerant.

    PNG
    media_image3.png
    508
    724
    media_image3.png
    Greyscale

Sato does not teach the feeder including a gas discharge unit with a gas discharge line for conducting gas away from the feeder and its feed line.  Schibbye teaches in the single figure of his disclosure, shown above, a refrigeration cycle device having a feed line (34B) for conducting liquid refrigerant from a separator (36) “the working chamber of the compressor” (10A) (col. 3, lines 54-63) and further includes a gas discharge line (37) branching from the separator and carrying gaseous refrigerant away from the feed line (34B) (col. 3, lines 23-25).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the plural separator outlet lines of Schibbye in order to allow both liquid and gaseous refrigerant in the separator to be used by the system for refrigeration (both circulating through the compressor to the condenser in the case of gaseous refrigerant as taught in col. 3, lines 10-25 and cooling the 

Regarding claims 10-12, Sato does not teach the gas discharge line being connected to a refrigerant path at suction side pressure as taught in claim 10, to a supply line that leads to an inlet of the pump as taught in claim 11 or to a discharge line that leads into the pressure chamber of the compressor as taught in claim 12.  Schibbye teaches in the figure of his disclosure, shown above, the gas discharge line (37) connecting to a refrigerant path at a suction-side pressure (at the inlet of the compressor 10B) as taught in claim 10, and further teaches this discharge line (37) being connected to the separator (36) of his invention which is in turn connected to the liquid feed passage (34B) thus teaching the connection to both an inlet side of the pump (11) of Sato which is located on the liquid passage (9) equivalent to the passage (34B) of Schibbye as taught in claim 11 and to the outlet side of this pump (11) as taught in claim 12 in modifying Sato with the discharge unit of Schibbye as discussed in the above rejection of claim 9.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the connections of the vapor passage of Schibbye in order to allow vapor from the separator to flow to the compressor of Sato thus preventing this vaporous refrigerant reducing the cooling capacity of the evaporator by bypassing it thus improving the efficiency of the system.

	Regarding the limitations of claim 15, refer to the above rejection of claim 9.

	
Regarding the limitations of claim 17, refer to the above rejection of claim 11.

Regarding the limitations of claim 18, refer to the above rejection of claim 12, noting that the passage 72 conducts vaporous refrigerant away from the line of vapor line 64 leading to the intermediate suction of the compressor 30.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Schibbye as applied to claim 9 above, and further in view of US Publication No. 2015/0300713 A1 to Sun et al.

Regarding claim 13, Sato teaches a refrigeration cycle system in which liquid refrigerant from the outlet of a separator is provided to the compression chamber of a compressor.  Schibbye teaches a similar system in which a gas discharging pipe is also provided for directing gaseous refrigerant from the separator to an inlet of the compressor.  Neither Sato nor Schibbye teaches the gas discharge line including an on-off valve for opening and closing this refrigerant line.  Sun teaches in ¶ 27 a refrigeration cycle device having a separator (60) and a vapor line (64) for delivering vaporous refrigerant from the separator to the compressor and further teaches this line to include a solenoid valve (65) for opening and closing the vapor line (64).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the vapor solenoid valve of Sun in order to permit the system to operate both with and without vaporous 

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Schibbye as applied to claims 9 and 15 above, and further in view of US Patent No. 9,739,519 B2 to Gan et al.

	Regarding claim 14, Sato teaches a refrigeration cycle system in which refrigerant is fed from a reservoir to the compressor of the system by a pump and Sun teaches a vapor line from such a reservoir to suction portions of both chambers of a multi-stage compressor, the line being opened and closed by a solenoid valve controlled by a controller (as taught in ¶ 29).  Neither Sato nor Sun teaches the valve being controlled to open, allowing gaseous refrigerant to be discharged before the pump of the feeder is started.  Gan teaches in col. 5, lines 26-34 a refrigeration system in which gaseous refrigerant from a separator (70) is allowed to flow from the separator (70) by the opening of a valve solenoid valve (73) “upon startup”, and thus “before starting or when starting the pump” as recited in claim 14.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sato with the startup valve position of Gan in order to prevent critical refrigerant from the separator entering the compressor during startup as taught by Gan in col. 5, lines 26-34.

Regarding claim 19, refer to the above rejection of claim 14.
Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive.

Applicant argues on pp. 6-7 of the reply that the pump of Kreuter cited by the examiner to teach a gear pump with gear wheels is an auxiliary or secondary oil pump and thus “if combined, the element is still a piston pump.”
In response, examiner disagrees.  Applicant has presented no arguments besides the context in which the pump appears within the system of Kreuter to argue that it would not be obvious to modify the system of Sato with to use a gear pump such as the one taught by Kreuter.  The fact that Kreuter taught such a pump as an oil pump does not mean it would be unsuitable for use with refrigerant or that one of ordinary skill in the art would not have recognized the advantages of the design as discussed in the rejection of claim 7.  As such, applicant’s argument is not found to be persuasive and the rejection of the claim is maintained.

Applicant further argues on pg. 7 that Kreuter teaches a pump with multiple circuits and thus multiple access points into the housing of the pump, contrary to the limitations of claim 1.
In response, examiner agrees but notes that Kreuter has not been relied upon with regard to this teachings, which is taught by Kopecek.  As applicant has not addressed the actual combination of references and teachings upon which the rejection is founded, this 

Applicant further argues on pg. 7 that Kreuter does not disclose the rationale examiner presented for the modification of Sato with the gear pump of Kreuter.
In response, examiner agrees but notes that a teaching, suggestion, or motivation from the prior art is only one possible motivation for a combination of references in a rejection made under 35 U.S.C. 103.  (See MPEP 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103.)  Because applicant has not argued against the motivation presented or provided any argument to explain why it would not have been a benefit recognized by one of ordinary skill in the art, this argument is not persuasive.

Applicant argues on pp. 8-9 of the rejection that the system of Schibbye does not teach the discharge line identified by the examiner (37 of Schibbye) carrying refrigerant “away from feed line 34b”.
In response, examiner disagrees.  This claim has been given its broadest reasonable interpretation consistent with the claims and the teaching of refrigerant being conducted away from one line by another is broad enough to encompass both one of the lines branching off from the other (i.e. refrigerant is carried out of the feed line and away) or two branched lines carrying fluid in different directions (i.e. refrigerant flows toward one line and its destination and away from the other).  If applicant intends to limit the claim to 

Applicant argues on pp. 9-10 that “Sato does not try to avoid gaseous refrigerant in the feed line which when starting the liquid pump has the effect that a liquid refrigerant is not efficiently pumped to the pressure chamber”.
In response, examiner agrees but notes that this Sato is not relied upon to teach this limitation and that Schibbye is.  Schibbye teaches a separator acting as a feeder in that it feeds liquid refrigerant to the compressor by the line 34B while conducting vapor away from this line and into the line 37 instead to rejoin the flow downstream of the compressor.  Besides the argument addressed above with regard to the interpretation of the word “away”, applicant has argued only with regard to the individual teachings of Sato and not to the combination of references upon which the rejection was based.  For this reason, applicant’s arguments were not persuasive and the rejections of claims 6 and 15 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        13 September 2021
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763